DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on May 25, 2021 is entered.
	Claims 1-70, 75, and 79-89 have been canceled.
	Claims 71-74, 76-78, and 90-91 are pending and currently under consideration.

3.	In view of applicant’s amendment and the Ulrichts declaration under 37 CFR 1.130(a), the previous rejection under 35 U.S.C. 103 as being obvious over Ulrichts et al. (US 10,316,073) in view of Mezo et al. [PNAS 2008, 105(7):2337-2342] has been withdrawn.

The applied reference Ulrichts et al. has a least one common inventor Peter Ulrichts with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

The Ulrichts declaration under 37 CFR 1.130(a) states:


    PNG
    media_image1.png
    307
    582
    media_image1.png
    Greyscale


	As such, the rejection under 35 USC 103 based on Ulrichts et al. has been withdrawn.

s 71-74, 76-78, and 90-92 stand rejected under 35 U.S.C. 103 as being unpatentable over ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity (Non-Confidential, Oct. 2013, reference on IDS) and Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS),  as evidenced by Howard et al. (Neurology 2019; 92(23):1-8) and Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) that ARGX-113 is a human IgG1 Fc fragment from residue D220-K447), and Derrick Jr. et al. (Biotechnology and Bioengineering, 2008, 100(6):1132-1143),  in view of Ober (US 2007/0041907, reference on IDS) and Mezo et al. [PNAS 2008, 105(7):2337-2342] for the reasons of record.

	ArGEN-X teach ARGX-113 that is an Fc region of human IgG1 containing five amino acid substitutions M252Y, S254T, T256E, H433K, and N434F (see page 3) and is capable of enhanced binding to FcRn at both pH6.0 and pH7.4 as compared to un modified Fc region, thereby, blocking the FcRn.  As a result, binding of unwanted circulating IgG to FcRn is blocked, leading to clearance of the unwanted IgG (e.g. see pages 5-6).  ARGX-113 can reduce serum immunoglobulin levels and clear pathogenic autoantibodies in autoimmune diseases such as ITP, Myasthenia gravis (see page 15). 

In Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), it was shown that ARGX-113 (an IgG1 Fc fragment modified in the same positions as the instant claims) occupies FcRn and thereby blocking recycling pathogenic IgG; and indicates therapeutic effect in broad range of autoimmune disease including ITP, CIDP, GBS, MMN, MG.  It was known that Myasthenia gravis (MG) is the most common autoimmune neuromuscular junction channelopath.

As evidenced by Howard et al., ARGX-113 is efgartigimod (see page 2). As further evidenced by Ulrichts et al. in last paragraph in left col. in page 4373, ARGX-113 is a human IgG1 Fc fragment from residue D220-K447.  As such, ARGX-113 would have the same amino acid sequence as the instantly claimed SEQ ID NO:2.  As to the instantly claimed SEQ ID NO:3, note that it is identical to SEQ ID NO:2 except the missing lysine residue at the C-terminus.  Derrick Jr. et al. teach the missing C-terminal lysine is a very common phenomenon observed in 

The reference teachings differ from the instant differ from the instant invention by not teaching an N-linked glycan having bisecting GlnNAc attached to EU 297 of the Fc domain, administration frequency of once every 7 days, and administering at least first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously, and the dosage of about 10 mg/kg.  

Ober teaches that MHC class I related receptor FcRn is involved in the homeostasis of serum IgGs (e.g. see [0006]) and that the interaction of FcRn on mouse and human IgG1 have been mapped using site-directed mutagenesis of recombinant Fc-hinge fragment (e.g. see [0007]).  

Ober teaches an IgG1 molecule comprising Lys433 (433K), Phe434 (434F) and Tyr436 (436Y), wherein the IgG1 molecule further comprises Glu256 (256E), Tyr252 (252Y) and Thr254 (254T), and the IgG1 molecule can be an IgG1 heavy chain molecule or fragment thereof which does not have a light chain variable region (e.g. see [0014] and FIGS 3A, 3B, 3E, and 3F, and claims 1-44). Ober teaches that such IgG1 molecule can block the FcRn function in a subject thereby increases the clearance rates of other endogenous or exogenous IgG (e.g. see Abstract and [0015]). 

Ober teaches that the human IgG1 variant with the mutations Tyr252, Thr254, Glu 256, Lys433, Phe434, and Tyr 436 can be produced by recombinant methods using well-known host cells such as NSO cells (e.g. see Example 1).  Given that the commonly known 297N residue in the Fc region in Ober was not mutated, the IgG1 Fc region would inherently comprise an N-linked bisecting GlcNac at position 297 when produced in host cells such NSO host cells. Since the office does not have a laboratory to test the reference Fc polypeptide, it is applicant’s burden In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Mezo et al. teach that the neonatal Fc receptor FcRn provides IgG molecules with their characteristic long half-lives in vivo by protecting them from intracellular catabolism and then returning them to the extracellular space (e.g. see Abstract).  Mezo et al. teach a phage-identified peptide SYN1436 capable of potent in vitro inhibition of human IgG-human FcRn interaction (e.g. see left col. in page 2338).  Mezo et al. further teach that when the peptide SYN1436 was injected i.v. into mice at 10 mg/kg dosage once a day for 4 days, the peptide was able to reduce the level of human IgG by 90% at 120-hour compared to vehicle control and also was able to reduce the serum half-life of human IgG from 114 hours to 34 hours (e.g. see left col. in page 2339).  Furthermore, Mezo et al. inject SYN1436 into cynomolgus Monkeys and state in the right col. in page 2339:


    PNG
    media_image2.png
    317
    770
    media_image2.png
    Greyscale


	Therefore, the determination of the optimal intervals of treatment and the dosage regimens of a known drug AGRX-113 were well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ober and Mezo et al.).
In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	Applicant’s arguments in conjunction with the Howard declaration and the Ulrichts declaration under 37 CFR 1.132 have been fully considered but have not been found persuasive. 

	Applicant argues that the cited references are fore reasons unrelated to dosing. 

	Applicant once again argues Mezo et al do not teach the efgartigimod being administered weekly at the recited dosage. Applicant repeats that the peptide SYN1436 in Mezo et al. is a smaller peptide (only 26-amino acid residues) thus, a person skilled in the art would not reasonably expect once a week dosing of SYN1436 would provide dosing for the instantly claimed FcRn-antagonist.  Applicant argues that Antibody Force Company Presentation and ArGen-X are cited for the proposition that they discloses ARGX-113.  Applicant argues that the prior art references would not reasonable suggest to a person of skill in the art the unexpected results achieved by the particular dosing regimen recited in the instant claims.  

	The Howard declaration asserts following:

A) the prior art Ulrichts et al. in col. 15, Example 1, and Figure 1 discloses administered Fc-Abdeg (corresponding to efgartigimod) at dosage of 7mg/kg and Figure 4 shows depletion of tracer antibody following single administration of Fc-Abdeg at 70 mg/kg. The half-life of efgartigimod was determined to be about 1.5 days as shown in the instant PGPUB in [0127] and 

B) The wildtype IgG (150 KDa molecular weight) has a half-life of 25 days, whereas efgartigimod (60 KDa) is designed to block the FcRn receptor, once FcRn is saturated, a further increase of dose will not increase its effect.  When efgartigimod blocked FcRn, the remaining efgartigimod will be cleared since they will not be salvaged via FcRn mechanism. As such, normal dose/response behavior cannot be expected for efgartigimod. Once FcRn receptors are saturated, a further increase of the dose will not increase its effect.

C) 
    PNG
    media_image3.png
    248
    836
    media_image3.png
    Greyscale

	D) Example 7 and Figure18 of the instant specification disclose dosage range from 10 mg/kg-100mg/kg and asserts 7 days post infusion the serum IgG level dropped to about 1% compared to immediately post infusion. Maximum effect observed between 6 and 8 days.

	E) Figure 19 of the instant specification shows 7 days post single-dose infusion the serum level of efgartigimod has dropped to about 1% of the level immediately post infusion, consistent with a half-life of about 1.5 days. It is not clear why subsequent doses with a 7-day interval show a cumulative effect in IgG depletion even though the serum level of efgartigimod from previous dose is expected to be all but totally eliminated by the time the subsequent dose is administered.

	F) Mezo et al. teaches different kind of FcRn inhibitor SYN1436 and teaches 3 times a week not once every 7 days and concludes it is entirely unexpected that a 7-day dosing interval 

	Applicant asserts that Meso et al. merely affirms the unexpected results and teaches away from the instant invention.  As such, applicant asserts the rejection should be withdrawn.

	The Ulrichts declaration asserts in Exhibit A (manuscript for publication in Lancet Neurology), a phase 3 clinical trial of efgartigimod was used to treat generalized myasthenia gravis (gMG) in a dose of 4 once a week intravenous administration of 10 mg/kg with the frequency of cycles determined by the duration of clinical effect in each patient. A significant higher presentation of patients receiving 

	This is not found persuasive for following reasons:

Contrary to the Howard declaration’s assertion relying upon standard treatment of MG and specific dosage, note that most of the claims do not recite any disease and thus read on any or all antibody-mediated autoimmune disease.  In addition, the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction.

Further, the examples in the instant specification discloses one day administering or 4-day interval, but not multiple doses at a frequency of once every 7 days at a dose of about 10 mg/kg, about 20 mg/kg or about 25 mg/kg.

Furthermore, contrary to applicant’s argument of unexpected results and surprising discovery of dosage frequency of once every 7 days, note that what is missing from the instant specification is that FcRn-antagonist consisting two Fc domains homodimer, each consists of SEQ ID NO:2 or SEQ ID NO:3 being administered in multiple dosages at a frequency of once every 7 days, or the FcRn-antagonist being administered in multiple dosages at a frequency of once every 7 days at a dose of about 10 mg/kg, 20 mg/kg, or 25 mg/kg. The Howard declaration did not point to any examples of the instant specification that discloses the claimed method.  



Example 2, administered one time of Fc-Abdeg to cynomolgus monkeys with doses of 0.2 mg/kg, 2mg/kg, 20 mg/kg, and 200 mg/kg and shows a clear phamacodynamic effect was seen at 2 mg/kg and leveled out at 20 mg/kg and single administration reduces cynomolgus monkey IgGs by maximally 55% within 3-4 days. 

Example 6 discloses single dosage of 20 mg/kg daily and every 4 days and found dosing once every 4-days results in more profound and longer reduction of endogenous IgG.

Example 7 discloses infusion of various dosages of Fc-Abdeg in cynomolgus monkeys at 10 mg/kg, 30mg/kg, 50mg/kg, and 100mg/kg and observed that an intermediate pharmacodynamics effect was observed at 10mg/kg and leveled out at 30 mg/kg. 

Neither FIG. 18 nor FIG. 19 (copied below) shows labels of day 7 post transfusion, and it appears that the level maintained after day 10. As such, it is not apparent that FIG.18 and FIG. 19 would provide sufficient unexpected and surprising result for dosage of multiple dosage at a frequency of once every 7 days in the amount of about 10 mg/kg, about 20 mg/kg, or about 25 mg/kg.


    PNG
    media_image4.png
    523
    896
    media_image4.png
    Greyscale

 

Example 8 discloses Fc-Abdeg administered to cynomolgus monkey every 48h at dosage of 3mg/kg, 30mg/kg, and 100mg/kg for 15 infusions and showed that a clear drop in IgG levels in all tested doses and persisted until the end of treatment period.

Example 9 discloses that cynomolgus monkeys were infused i.v. dosage of 20 mg/kg of Fc-Abdeg and further received daily subcutaneous administration of Fc-Abdeg at 1, 3, or 5 mg/kg beginning 1 day after initial dose and continued for 12 days.  

As indicated above, nowhere in any of the in vivo examples using cynomolgus monkeys discloses unexpected results of multiple doses at a frequency of once every 7 days at a dose of about 10mg/kg, about 20 mg/kg, or about 25 mg/kg.

Further, the unexpected results in the post filing date NPL Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) or the manuscript to Lancet Neurology are not commensurate in scope with the instant claims. 



In fact, the specification discloses a large dosage range in page 12 (specification as-filed):


    PNG
    media_image5.png
    195
    689
    media_image5.png
    Greyscale

	
	Regarding dosing frequency, the specification discloses large number of possible frequency:

    PNG
    media_image6.png
    261
    725
    media_image6.png
    Greyscale

	
	





In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.

It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). As both bolus and continuous infusion are known to the ordinary artisan, it would have been obvious to optimize both the mode of administration as well as dosage amounts. 

In contrast to applicant’s arguments regarding unexpected results of  the discovery of the claimed dosages, note that an unexpected result or property does not by itself support a finding of nonobviousness. It is noted that In Bristol-Myers Squibb Co. v. Teva Pharmaceuticals USA, Inc., the Lederal Circuit affirmed the district court's finding that BMS's Baraclude® patent is prima facie obviousness. 

	Here, it was known that the claimed Fc domains of SEQ ID NOs: 2 and 3 can be administered to treat autoimmune disease such as MG as disclosed by ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity and Antibody Force Company Presentation. In addition, the mutations in SEQ ID NO:2 and 3 are known to be able to block FcRn function in a subject thereby increases the clearance rates of other endogenous or exogenous IgG as shown by Ober and the dosage adjustment of drugs blocking FcRn can be adjusted as disclosed by Meso et al. Ober teaches that the longer-lived Fc fragment is attractive since such fragment can be used to tag therapeutic reagents allowing fewer dosages of the agent to be used in therapy and possibly even allows lower doses (e.g. see [0011] and FIG. 5).

All that remained to be achieved over the prior art was the determination that a frequency of once every 7 days wherein at least the first dose being administered intravenously and at least one subsequence dose administered intravenously or subcutaneously. Also note that the claimed about 10 mg/kg is within a previously suggested dose range and its corresponding dosing schedule as disclosed by Mezo et al.  Determination of suitable dosage of the FcRn-antagonist and the frequency of once every 7 days are considered a matter of routine experimentation and there for obvious to one of ordinary skill in the art.  The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ulrichts et al. and Mezo et al.). Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment (e.g. once every 7 days administered intravenously). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.
	As such, applicant’s arguments have not been found persuasive.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

6.	Claims 71-74, 76-78, and 90-92 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 47, and 49-55 copending USSN 15/821,104  (the ‘104 application) in view of Mezo et al. [PNAS 2008, 105(7):2337-2342] for the reasons of record.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues Mezo et al. teaches away in that it teaches that once weekly dosing of the SYN1436 is less effective than dosing more frequently.  Applicant further argues that the Howard declaration under 37 CFR 1.132 asserts unexpected results as discussed above.  As such, applicant argues that the rejection should be withdrawn.

	This is not found persuasive since the Howard declaration does not appear to address this provisional obviousness-type of double patenting.  Further, the Howard declaration has been fully considered and has not been found persuasive for the reasons stated above.

Furthermore, contrary to applicant arguments that Mezo et al. teach away from the instant invention including dosage frequency of once every 7 days, note that the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction. Meso’s weekly administering is effective in lower serum IgG levels by 50%. Therefore, an ordinary skill in the art would be motivated to administer the SEQ ID NO:2 in the copending claims at a weekly bases to achieve the purpose of lowering serum levels of autoantibody.  Once again, the duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A. As such, the copending claims would render obvious of the instant invention.

	As such, applicant’s arguments have not been found persuasive.

7.	Claims 71-74, 76-78, and 90-92 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,316,073 in view of Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS) and Roopenian (US 6,992,234) for the reasons of record.

	Applicant’s arguments in conjunction with the Howard declaration and Ulritchts’s declaration under 37 CFR 1.132 have been fully considered but have not been found persuasive.
	Applicant argues that Antibody Force Company Presentation does not teach or suggest that the Fc variants are homodimers nor does it teach dosage regiments recited in the instant claims.  Applicant argues Roopenian does not teach the claimed dosing frequency of once every 7 days.  Applicant further argues that the Howard declaration under 37 CFR 1.132 asserts unexpected results.  As such, applicant argues that the rejection should be withdrawn.

	This is not found persuasive since the Howard declaration does not appear to address this double patenting.  Further, the Howard declaration has been fully considered and has not been found persuasive for the reasons stated above.

	Further, Roopenian teaches transgenic knockout mouse comprising a homozygous FcRn disruption and a human FcRn transgenic (e.g. see ABSTRACT). Roopenian teaches that inhibitors of IgG protection by FcRn can be identified by using the transgenic knockout mouse (e.g. see col. 10).  Roopenian teach that inhibitors of FcRn include agents such as excess of isolated Fc region polypeptide or fragment thereof can be bound by FcRn functions to competitively inhibit biding of FcRn to intact IgG antibodies (e.g. see lines 10-24 in col. 11).  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and claims in the US Patent are drawn to the same or nearly the same product comprising the same or nearly the same Fc variant comprising identical amino acids modifications.  An ordinary skill in the art would have been motivated to administer the product recited in the claims of the Patent to reduce serum Fc-containing polypeptide level (unwanted or pathogenic), and have a reasonable expectation of success, because the Fc fragment alone was known to be therapeutic in treating autoimmune diseases such as ITP and SLE as disclosed by Satoshi or Antibody Force Company Presentation or Roopenian. Modified Fc variant recited in the copending claims would have been expected to be superior relative the unmodified Fc fragment in blocking FcRn, thereby reduce serum Fc-containing polypeptide (e.g. autoantibodies) more effectively. 

As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.

	        It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644